Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 11, 2021.

Amendments
           Applicant's amendments, filed January 11, 2021, is acknowledged. 
	Applicant has amended claims 1, 17, 35-36, 48, 50-51, 85, 88-89.
	Applicant has added new claims 92-95.
	Applicant has cancelled claims 2, 7-14, 18-24, 28-34, 40-47, 52-57, 61-67, 69, 76, 86-87, 90-91.
	Claims 1, 3-6, 15-17, 25-27, 35-39, 48-51, 58-60, 68, 70-75, 77-85, 88-89, 92-95 are pending.
	Claims 15-17, 26-27, 48-50, 59-60, 68, 70-75, 77-83, 85, 89, 93, and 95 are withdrawn from consideration.
	Claims 1, 3-6, 25, 35-39, 51, 58, 84, 88, 92, and 94 are under examination.

	
Priority
	This application is a National Stage of International Application No. PCT/US2016/045719 filed August 5, 2016, claiming priority based on U.S. Provisional Patent Application No. 62/201,166 filed August 5, 2015. Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/201,166 filed August 5, 2015.


Information Disclosure Statement
The information disclosure statement (IDS) filed January 11, 2021 is being considered by the Examiner. 

Specification
	The prior objection to the specification, for improper use of trademarks, is withdrawn. Applicant corrected said deficiencies in papers filed January 11, 2021. 

Claim Objections
	The prior objection to claims 13 and 46, for being dependent upon a later claim, is withdrawn. Applicant corrected said deficiencies in papers filed January 11, 2021. 

35 USC § 101 and 35 USC § 112
The prior rejections of claim 18 under 35 U.S.C. 101 and 35 U.S.C. 112(b), for being directed to a product by reciting method steps of using the product, is withdrawn. Applicant has cancelled claim 18. 
	
The prior rejection of claims 21 and 54 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for broadening the scope of the subject matter of the claim upon which they depend, is withdrawn. Applicant has cancelled claims 21 and 54. 

35 USC § 102 and 35 USC § 103
The prior rejections of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn. Applicant has amended the independent claim (claim 1) to incorporate elements previously presented in the dependent claims, necessitating new grounds of rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 25, 35-39, 51, 58, 84, 88, 92, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0266939 A1 to McVay et al. (published: October 2013), in view of Liu et al. “Hepatocyte Cocultures with Endothelial Cells and Fibroblasts on Micropatterned Fibrous Mats to Promote Liver-Specific Functions and Capillary Formation Capabilities”, Biomacromolecules 2014, 15, 1044−1054 (published February 2014), of record in IDS.
Regarding claims 1 and 35, McVay teaches in vitro co-culturing human hepatocytes with a first non-parenchymal cell population and a second non-parenchymal cell population, wherein the first non-parenchymal cell population is fibroblasts (i.e. stromal cells) ([0059], “The invention prima facie obvious to one of ordinary skill in the art to substitute the generic second non-parenchymal cell population, as taught by McVay, with a population of human endothelial cells specifically, as taught by Liu, with a reasonable expectation of success because McVay teaches that the non-parenchymal cells may be endothelial cells in the in vitro culture (see [0063]) and Liu reduces to practice a micropatterned tri-culture comprising rat hepatocytes, fibroblasts, and human endothelial cells (see ABSTRACT; page 1046, col. 2, second full paragraph). An artisan would be motivated to substitute the generic second non-parenchymal cell population, as taught by McVay, with a population of human endothelial cells specifically, as taught by Liu, because Liu teaches “the coculture of hepatocytes, fibroblasts, and ECs [endothelial cells] on micropatterned fibrous mats helps both hepatocytes in the maintenance of hepatic functions and ECs in the formation of capillary-like structures” (see ABSTRACT).

Liu teaches wherein the endothelial cells are human primary umbilical vein endothelial cells (page 1053, col. 1, “fibroblasts NIH3T3 and human umbilical vein ECs [endothelial cells] were chosen in the current study, because they were much easier to obtain and culture than primary cells isolated form livers”). 
McVay teaches wherein the endothelial cells are primary liver sinusoidal endothelial cells (LSECs) ([0063], “Other non-parenchymal cells which may be added to the micropatterned hepatic co-cultures include, but are not limited to, liver cells such as Ito cells, sinusoidal endothelial cells, …”).
McVay teaches wherein the fibroblasts are 3T3-J2 murine embryonic fibroblasts (see paragraphs [0100] and [0120]).
McVay teaches wherein the hepatocytes are disposed on a micropattern on a culture substrate, and wherein the micropattern comprises a predetermined two-dimensional pattern of multiple microdots, the micropattern defined by a microdot diameter and an edge-to-edge spacing between each of any two neighboring microdots (see [0059], “the substrate is modified to provide for spatially arranging parenchymal cells (e.g., human hepatocytes) and Supportive stromal cells (e.g., fibroblasts) and one or more populations of non-parenchymal cells in a miniaturizable format. … The cellular islands may be spaced apart 1200 µm to 1300 µm from center to center of the cellular islands. For example, parenchymal cells (e.g., hepatocytes) can be prepared in circular islands of varying dimensions (e.g., 36 µm, 100 µm, 490 µm, 4.8 mm, and 12.6 mm in diameter; typically about 
Regarding claims 3, 36, 84, and 88, McVay teaches wherein fibronectin is disposed on a culture substrate ([0094], “As mentioned herein, in some instances the substrate may be modified to promote cellular adhesion and growth (e.g., coated with an adherence material). For example, a glass Substrate may be treated with a protein (i.e., a peptide of at least two amino acids) such as collagen or fibronectin to assist cells in adhering to the substrate.”).
Regarding claims 4-6, 37-39, McVay teaches further comprising a layer of material comprises collagen ([0094], “As mentioned herein, in some instances the substrate may be modified to promote cellular adhesion and growth (e.g., coated with an adherence material). For example, a glass Substrate may be treated with a protein (i.e., a peptide of at least two amino acids) such as collagen or fibronectin to assist cells in adhering to the substrate.”; see also [0120]).
Liu teaches that the coculture systems comprises a Matrigel overlay (page 1046, col. 2, second full paragraph). Paragraph [0048] of the instant specification discloses that Matrigel is a gelatinous protein mixture.
Regarding claims 25 and 58, McVay teaches wherein the human hepatocytes are primary human hepatocytes (see [0059]).
Liu disclose wherein the rat hepatocytes are primary rat hepatocytes (see page 1046, co. 2, second full paragraph).
Regarding claims 92 and 94, McVay teaches wherein the fibroblasts and the second non-parenchymal cell population selectively occupies the inter-microdot space ([0059], “The invention provides micropatterned cultures comprising cellular islands of parenchymal cells such as heptocytes, surrounded by stromal cells, and one or more populations of non-parenchymal cells. … 
Regarding claim 51, Liu teaches wherein culturing the hepatocytes, endothelial cells, and fibroblasts for at least seven days in vitro (page 1047, col. 2, first full paragraph).

Applicant’s arguments filed January 11, 2021 are acknowledged.
Applicant argues that “McVay is directed to co-cultures that include human hepatocytes and fibroblasts, but does not teach that the co-cultures also specifically include human primary LSECs or HUVECs. Further, Liu is directed to rat hepatocyte cultures and does not teach the use of human hepatocytes and/or human LSECs or HUVECs in co-culture with mouse embryonic fibroblasts” (pages 14-15, joining paragraph). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, McVay teaches in vitro co-culturing of human hepatocytes with a first non-parenchymal cell population and a second non-parenchymal cell population, wherein the first non-parenchymal cell population is fibroblasts (i.e. stromal cells) ([0059], “The invention provides 
McVay further teaches that the second non-parenchymal cell population may be endothelial cells, among others (see paragraph [0063]).
McVay further teaches wherein the endothelial cells are primary liver sinusoidal endothelial cells (LSECs) ([0063], “Other non-parenchymal cells which may be added to the micropatterned hepatic co-cultures include, but are not limited to, liver cells such as Ito cells, sinusoidal endothelial cells, …”).
McVay further teaches wherein the fibroblasts are 3T3-J2 murine embryonic fibroblasts (see paragraphs [0100] and [0120]).
McVay further teaches that the cell populations may be human ([0065], “The cell populations of the co-culture can be derived from one or more species. The cells may be mammalian cells, such as but not limited to human cells,”). Liu teaches that the endothelial cells are human (page 1053, col. 1, “fibroblasts NIH3T3 and human umbilical vein ECs [endothelial cells] were chosen in the current study, because they were much easier to obtain and culture than primary cells isolated form livers”).
Liu teaches a micropatterned tri-culture comprising rat hepatocytes, a first non-parenchymal cell population, and a second non-parenchymal cell population, wherein the first non-parenchymal cell population is fibroblasts (i.e. stromal cells), and wherein the second non-parenchymal cell population is human endothelial cells (see ABSTRACT; page 1046, col. 2, second full paragraph).

In summary, McVay teaches (1) human hepatocytes, (2) 3T3-J2 murine embryonic fibroblasts, and (3) primary human LSECs. Liu teaches (1) rat hepatocytes, (2) fibroblasts, and (3) primary HUVECs [human].
With respect to Applicant’s remark “McVay is directed to co-cultures that include human hepatocytes and fibroblasts, but does not teach that the co-cultures also specifically include human primary LSECs or HUVECs”, Examiner respectfully disagrees. As set forth above, McVay teaches that the co-culture comprising human hepatocytes and fibroblast further comprise a second non-parenchymal cell population, wherein the second non-parenchymal cell population may be endothelial cells, wherein the endothelial cells are primary LSECs, and wherein the species is human.

Applicant further argues that one of skill in the art would not have been motivated, nor had any reasonable expectation of success, to co-culture human hepatocytes, human LSECs or HUVECs, and 3T3-J2 murine embryonic fibroblasts for several reasons. In particular, Applicant argues:
Liu shows that that human endothelial cells and mouse fibroblasts induce similar levels of functions in rat hepatocytes when in binary co-culture combinations (e.g., Liu Figure 6, HepFib compared to Hep-EC). However, the present application demonstrates that only fibroblasts, not endothelial cells, induce functions in human hepatocytes. Notably, when human hepatocytes are cultured with human endothelial cells alone, the human hepatocytes do not exhibit normal hepatocyte function. For example, Figure 2 of the present application shows that cultures of human hepatocytes and either LSECs or HUVECs (no fibroblasts) exhibit very low albumin secretion, urea secretion, CYP3A activity, and CYP2A6 activity as compared to cultures containing LSECs or HUVECs, human hepatocytes, and 3T3-J2 fibroblasts. This is in contrast to Liu, which demonstrated similar levels of rat hepatocyte function as between cultures containing (1) rat hepatocytes and human endothelial cells and (2) rat hepatocytes and mouse fibroblasts. Liu and the current (i.e., rat vs. human), have different culture requirements, and the success of a culture containing human hepatocytes cannot be predicted from a culture of rat hepatocytes. Thus, as one of skill would not expect that culture conditions effective for rat hepatocytes would also be effective for human hepatocytes, one of skill in the art would not apply the teachings of Liu to human hepatocyte cultures.

See pages 15-16 of arguments. Applicant’s remarks have been carefully considered, but are not found persuasive. 
First, the claims are directed to ternary co-culture combinations, as opposed to binary co-culture combinations. That is, the claims are directed to co-culturing the combination of hepatocytes fibroblasts, and endothelial cells, as opposed to sub-combinations thereof. Therefore, the significance of comparing the results achieved in binary co-cultures between the instant application and the cited references is not apparent.
Second, Figure 6 of Liu does not measure albumin secretion, urea secretion, CYP3A activity, and CYP2A6 activity as Figure 2 of the instant application does. Rather, Figure 6 of Liu measures formation of bile canaliculi (see pages 1049-1050, joining paragraph). Furthermore, instant Figure 2 shows that hepatocytes alone (“pure hepatocytes”) behaved similarly to hepatocytes co-cultured with endothelial cells (no fibroblasts) with respect to albumin secretion, urea secretion, CYP3A activity, and CYP2A6 activity. In contrast, Figure 5 of Liu discloses that hepatocytes co-cultured with endothelial cells (no fibroblasts) showed enhanced albumin secretion, urea synthesis, and P450 activity as compared to hepatocytes cultured alone. In other words, Liu demonstrates improved hepatocyte function is achieved by co-culturing hepatocytes with endothelial cells. However, it is not clear why Applicant considers such a result demonstrating improved hepatocyte function to demonstrate a lack of a reasonable expectation of success in substituting Liu’s rat hepatocytes with human hepatocytes. Nonetheless, the instant claims are directed to tri-cultures (not binary cultures), 
Third, the independent claim merely recites culturing human hepatocytes, 3T3-J2 murine embryonic fibroblasts, and human endothelial cells in a micropattern comprising microdots. The claims do not recite any culturing conditions (e.g. medium composition, temperature, incubation time, etc.). Nonetheless, McVay teaches wherein the hepatocytes are human hepatocytes, and the ordinary artisan could consult McVay’s disclosure with respect to appropriate culturing conditions of human hepatocytes. See Example 1 (paragraphs [0120-0124]) of McVay.
Finally, with respect to Applicant’s remark “the present application demonstrates that only fibroblasts, not endothelial cells, induce functions in human hepatocytes”, Salerno et al. “Human hepatocytes and endothelial cells in organotypic membrane systems” Biomaterials 32 (2011) 8848-8859, teaches that co-culture of human hepatocytes with HUVECs (see Section 2.3.3 on page 8849) increases albumin and urea synthesis (Figures 7-8 on page 8855).

Applicant further argues that “Liu looked at co-cultures on electrospun patterned fibrous mats, whereas the present claims are directed to a co-culture where the hepatocytes are in a micropattern configuration that comprises a two-dimensional pattern of microdots” (page 16). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, McVay teaches wherein the hepatocytes are disposed on a micropattern on a culture substrate, and wherein the micropattern comprises a predetermined two-dimensional pattern of multiple microdots, the micropattern defined by a microdot diameter and an 

Applicant further argues that “McVay teaches that cell culture can be unpredictable and it was unknown how the addition of other cell types to a coculture of hepatocytes and fibroblasts would affect cell stability”, and cites paragraph [0058] of McVay: “The balance of homotypic and heterotypic interactions between hepatocytes and stromal cells if very important of the long-term functional stability of hepatocytes in bi-culture. Therefore, it was not known whether addition of other cell types, such as Kupffer cells, to generate higher order co-cultures would still allow the individual cell types to maintain long-term functional stability”. See page 16 of Applicant’s arguments. Applicant’s remarks have been carefully considered, but are not found persuasive.  First, the portion of McVay cited by Applicant is immediately followed by “Herein, we demonstrate that addition of Kupffer cells do not compromise hepatic functionality, and both the hepatocytes and the Kupffer cells remained functional during long-term culturing”. That is, one of the objectives of the cell types (e.g. Kupffer cells, endothelial cells, etc.) to hepatic cell culture, as opposed to a difference of species (e.g. human, rat, etc.) for the hepatocytes used (see paragraph [0059]). Furthermore, Liu demonstrates success in culturing hepatocytes with fibroblasts and endothelial cells (as opposed to Kupffer cells).

Claims 1, 3-6, 25, 35-39, 51, 58, 84, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmias et al. “Endothelium-Mediated Hepatocyte Recruitment in the Establishment of Liver-like Tissue In Vitro”, TISSUE ENGINEERING, Volume 12, Number 6, 2006, pages 1627-1638, of record in IDS; in view of Khetani et al. “Microscale culture of human liver cells for drug development”, NATURE BIOTECHNOLOGY, Volume 26, Number 1, 2008, pages 120-126, of record in IDS; and Hughes et al. “Matrigel: A complex protein mixture required for optimal growth of cell culture”, Proteomics 2010, 10, 1886–1890.
Regarding claims 1 and 35, Nahmias discloses an in vitro cell culture comprising human hepatocytes, normal human dermal fibroblasts (stromal cells), and human endothelial cells, wherein the human endothelial cells are human-vein endothelial cells (HUVEC) (page 1634, col. 1, “To examine whether contaminating fibroblasts were allowing for the stability of MVEC [human microvessel endothelial cells] sinusoid-like structures, HUVEC [human-vein endothelial cells] were cultured with NHDF [normal human dermal fibroblasts] (10,000 cell/cm2) and hepatocytes. HUVEC-NHDF-hepatocyte tricultures showed remarkable similarities to MVEC-hepatocyte cocultures (Fig. 3), suggesting that fibroblasts allowed for endothelial stability in culture. n = 9) or human (n = 2) hepatocytes were then added at low density (10,000 cells/cm2) to cultures with pre-established vascular tubes.”).
Nahmias does not teach wherein the hepatocytes are disposed on a micropattern on a culture substrate. Prior to the effective filing date of the instantly claimed invention, Khetani is considered relevant prior art for teaching a coculture of hepatocytes and fibroblasts wherein the hepatocytes are disposed on a micropattern on a culture substrate, and wherein the micropattern comprises a predetermined two-dimensional pattern of multiple microdots, the micropattern defined by a microdot diameter and an edge-to-edge spacing between each of any two neighboring microdots (see page 120, col. 2, first full paragraph, “Here we describe a microtechnology-based process using elastomeric stencils to culture human liver cells in an industry-standard multiwell format … Selective hepatocyte adhesion to collagenous domains yields ‘micropatterned’ clusters, which are subsequently surrounded by mouse 3T3-J2 fibroblasts”; see also Figure 1 on page 121). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cell culture, as taught by Nahmias, wherein the hepatocytes are disposed on a micropattern on a culture substrate, and wherein the micropattern comprises a predetermined two-dimensional pattern of multiple microdots, the micropattern defined by a microdot diameter and an edge-to-edge spacing between each of any two neighboring microdots, as taught by Khetani, with a reasonable expectation of success because Khetani teaches a method to arrive at said micropattern in cell culture (Figure 1 on page 121). An artisan would be motivated to modify the cell culture, as taught by Nahmias, wherein the 
Khetani teaches wherein the stromal cells comprise mouse 3T3-J2 fibroblasts (page 120, col. 2, first full paragraph, “Selective hepatocyte adhesion to collagenous domains yields ‘micropatterned’ clusters, which are subsequently surrounded by mouse 3T3-J2 fibroblasts”; see also pages 120-121, joining paragraph, “These findings are consistent with our rodent data in that 3T3 fibroblasts stabilized hepatocyte functions across both species [human and rat]”). Paragraph [0035] of the specification identifies 3T3-J2 fibroblasts as murine embryonic fibroblasts.
Regarding claims 3-6, 36-39, 84, and 88, Nahmias teaches seeding the cells on Matrigel layered on glass chamber slides (page 1628, col. 1, last paragraph, “Here, we demonstrate the ability of endothelial vascular tubes to direct and support liver sinusoid formation in an in vitro Matrigel assay.”; page 1629, col. 1, third full paragraph, “Matrigel aliquots (200 µL) were thawed overnight at 4°C, layered on ice-cold glass chamber slides (0.5-mm thickness, 4 cm2), and incubated at 37°C for 30 min to allow the gel to form. HUVECs, MVECs at an early passage number (<4), or fresh LSECs were layered on top of the gel at a density of 50,000 cells/cm2 in 1 mL of endothelial cell medium. Freshly isolated hepatocytes were added at a density of 10,000 cells/cm2 in an additional milliliter of coculture medium.”). Paragraph [0048] of the specification defines Matrigel as a “gelatinous protein mixture”. Matrigel comprises an assortment of extracellular matrix (ECM) proteins, including collagen and fibronectin, as evidenced by Hughes (see pages 1886-1887, joining paragraph; and page 1889, col. 1-2, joining paragraph).
Regarding claims 25 and 58, Nahmias teaches wherein the human hepatocytes are primary human hepatocytes (page 1628, col. 2, third paragraph, “Human hepatocytes were harvested from 5 to 60 g resections from 19- to 56-year-old human patients.”).
Khetani teaches wherein the rat hepatocytes are primary rat hepatocytes (page 125, col. 2, first full paragraph).
Regarding claim 51, Nahmias teaches wherein the population of hepatocytes and the at least one non-parenchymal cell population are maintained in vitro for at least seven days (page 1634, col. 1, “Albumin secretion in HUVEC–NHDF–hepatocyte tricultures remained stable for more than 44 days in culture”).

Applicant’s arguments filed January 11, 2021 are acknowledged.
Applicant argues “whatever else Nahmias may teach, it does not teach a population of human hepatocytes, a population of 3T3-J2 murine embryonic fibroblasts, and a population of human endothelial cells selected from primary liver sinusoidal endothelial cells (LSECs) and human umbilical vein endothelial cells in coculture in vitro. Notably, Nahmias fails to teach a population of 3T3-J2 murine embryonic fibroblasts in co-culture with human hepatocytes and human endothelial cells. Rather, Nahmias is directed to co-cultures with human dermal fibroblasts, not 3T3-J2 murine embryonic fibroblasts” (page 12). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as set forth above, Nahmias discloses an in vitro cell culture comprising human hepatocytes, normal human dermal fibroblasts (stromal cells), and human endothelial cells, wherein the human endothelial cells are human-vein 

Applicant further argues “March is cited for allegedly teaching ‘primary human liver sinusoidal endothelial cells,’ but a careful reading of March demonstrates it is directed to cultures containing rat LSECs, not human LSECs or HUVECs. Notably, March only examined human LSECs to compare staining of proteins in human LSECs versus rat LSECs. Nor does March teach the use of ‘a population of 3T3-J2 murine embryonic fibroblasts’ in co-culture with human liver sinusoidal endothelial cells and human hepatocytes” (pages 12-13). Applicant’s remarks have been carefully considered, but are not found persuasive.  First, the instant claims do not require human LSECs. Rather, the instant claims recite “a population of human endothelial cells selected from primary liver sinusoidal endothelial cells (LSECs) and human umbilical vein endothelial cells (HUVECs)”. Nahmias teaches wherein the human endothelial cells are human-vein endothelial cells (HUVEC) (page 1634, col. 1, “To examine whether contaminating fibroblasts were allowing for the stability of MVEC [human microvessel endothelial cells] sinusoid-like structures, HUVEC [human-vein endothelial cells] were cultured with NHDF [normal human dermal fibroblasts] (10,000 cell/cm2) and hepatocytes. HUVEC-NHDF-hepatocyte tricultures showed remarkable similarities to MVEC-hepatocyte cocultures (Fig. 3), suggesting that fibroblasts allowed for endothelial stability in culture”). Page 925 discloses “Using this platform, LSECs were cultured together with three 
With respect to Applicant’s statement that “a careful reading of March demonstrates it is directed to cultures containing rat LSECs, not human LSECs or HUVECs”, Applicant fails to explain where support for this statement can be found in March. March teaches the isolation of primary rat LSECs and the isolation of human LSECs (first page of Supplemental Material). That is, March does not clearly identify the species of the LSECs used in the triculture. Thus, because March teaches isolation of both primary rat LSECs and primary human LSECs, the ordinary artisan would have understood that the LSECs used in the triculture may be primary rat LSECS or primary human LSECs.

Applicant further argues that “whatever else Khetani may or may not teach, it does not teach a co-culturing comprising a population of human hepatocytes, a population of 3T3-J2 murine embryonic fibroblasts, and a population of human LSECs or HUVECs” (pages 13-14, joining paragraph). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). ). In this case, as set forth above, Nahmias discloses an in vitro cell culture comprising human hepatocytes, normal human dermal fibroblasts (stromal cells), and human endothelial cells, wherein the human endothelial cells are human-vein endothelial cells (HUVEC). Khetani teaches a coculture of hepatocytes and fibroblasts, wherein the stromal cells comprise mouse 3T3-J2 fibroblasts (page 120, col. 2, first full paragraph, “Selective hepatocyte adhesion to collagenous domains yields ‘micropatterned’ clusters, which are subsequently 

Applicant further argues “as discussed in further detail below, one of skill would not have been motivated, with a reasonable expectation of success, to use the 3T3-J2 murine embryonic fibroblasts in hepatocyte and endothelial co-cultures” (pages 13-14, joining paragraph). Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Applicant appears to be directing the reader to arguments presented on page 15-16. However, these arguments are directed to the teachings of Liu and McVay, as opposed to Nahmias and Khetani. Therefore, in response to Applicant’s argument, Examiner points Applicant to Examiner’s reply to those arguments on pages 15-16 set forth above. Examiner further notes that the arguments presented on pages 15-16 appear to be directed to the difference in species of the hepatocytes used by Liu and the instant application (rat vs. human). As set forth above, Nahmias discloses an in vitro cell culture comprising human hepatocytes, normal human dermal fibroblasts (stromal cells), and human endothelial cells, wherein the human endothelial cells are human-vein endothelial cells (HUVEC) (page 1634, col. 1, “To examine whether contaminating fibroblasts were allowing for the stability of MVEC [human microvessel endothelial cells] sinusoid-like structures, HUVEC [human-vein endothelial cells] were cultured with NHDF [normal human dermal fibroblasts] (10,000 cell/cm2) and hepatocytes. HUVEC-NHDF-hepatocyte tricultures showed remarkable similarities to MVEC-hepatocyte cocultures (Fig. 3), suggesting that fibroblasts allowed for endothelial stability in culture. Preservation of endothelial vascular structures by fibroblasts has been previously reported.”; page 1631, col. 1, “In order to study the interaction between endothelial cells and hepatocytes, we seeded n = 9) or human (n = 2) hepatocytes were then added at low density (10,000 cells/cm2) to cultures with pre-established vascular tubes.”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/KEVIN K HILL/Primary Examiner, Art Unit 1633